OPINION of the Court by
Judge Hardin:
According to the decision of this court in the case of Griswold v. Hepburn, 2 Duvall, 20, recently affirmed by the supreme court of the United States, the circuit court rightly dissolved the injunction of the appellants, and dismissed their petition, which sought relief from a judgment against them on the ground of their having tendered the nominal amount of the judgment, in the currency denominated, legal tender notes of the United States.

Simpson, for appellant.


Buckner, for appellee.

On the question as to the judgment for ten per cent damages, on the amount, which was enjoined, no sufficient ground of reversal is perceived. By section 325 of the Civil Code of Practice, it is provided that “Where money is enjoined, the damages may be any rate per cent on the amount released, by the dissolution, which, in the discretion of the court, may be proper, not exceeding ten per cent.” While we do not construe this provision as conferring on the court more than a sound legal discretion, or as authorizing judgments in all cases, for ten per cent damages upon the dissolution of injunctions, without regard to such facts as ought reasonably to govern the exercise of the power conferred, bar one of opinion that, a judgment, rendered, as in this case, in the exercise of that authority, ought not to be disturbed by this court, except for a manifest abuse of the discretion of the court, which does not appear in this case.
AVherefore the judgment is affirmed.